Exhibit 10.1

MOHAWK INDUSTRIES, INC.

$600,000,000 3.850% Senior Notes due 2023

UNDERWRITING AGREEMENT

January 28, 2013

BARCLAYS CAPITAL INC.

745 Seventh Avenue

New York , NY 10019

J.P. MORGAN SECURITIES LLC

383 Madison Avenue

New York , NY 10179

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

One Bryant Park

New York , NY 10036

As Representatives of the several

Underwriters named in Schedule 1 attached hereto,

Ladies and Gentlemen:

Mohawk Industries, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell $600,000,000 aggregate principal amount of 3.850% Notes due 2023
(the “Notes”) to the underwriters (the “Underwriters”) named in Schedule 1
attached to this agreement (this “Agreement”) for whom you are acting as
representatives (the “Representatives”). The Notes will be issued pursuant to an
Indenture dated as of January 31, 2013, as supplemented by a supplemental
indenture to be dated as of January 31, 2013 (the “Indenture”) between the
Company and U.S. Bank National Association, as Trustee. This Agreement is to
confirm the agreement concerning the purchase of the Notes from the Company by
the Underwriters.

1. Representations, Warranties and Agreements of the Company. The Company
represents, warrants and agrees that:

(a) “An “automatic shelf registration statement” (as defined in Rule 405 under
the Securities Act of 1933, as amended) (the “Securities Act”) relating to the
Notes (File No. 333-179798) (i) has been prepared by the Company in conformity
with the requirements of the Securities Act, and the rules and regulations (the
“Rules and Regulations”) of the Securities and Exchange Commission (the
“Commission”) thereunder; (ii) has been filed with the Commission under the
Securities Act not earlier



--------------------------------------------------------------------------------

than the date that is three years prior to the Delivery Date (as defined in
Section 4); and (iii) is effective under the Securities Act. Copies of such
registration statement and any amendment thereto have been delivered by the
Company to you as the Representatives of the Underwriters. As used in this
Agreement:

(i) “Applicable Time” means 3.10 p.m. (New York City time) on the date of this
Agreement;

(ii) “Effective Date” means any date as of which any part of such registration
statement relating to the Notes became, or is deemed to have become, effective
under the Securities Act in accordance with the Rules and Regulations;

(iii) “Issuer Free Writing Prospectus” means each “free writing prospectus” (as
defined in Rule 405 of the Rules and Regulations) prepared by or on behalf of
the Company or used or referred to by the Company in connection with the
offering of the Notes;

(iv) “Preliminary Prospectus” means any preliminary prospectus relating to the
Notes included in such registration statement or filed with the Commission
pursuant to Rule 424(b) of the Rules and Regulations, including any preliminary
prospectus supplement thereto relating to Notes;

(v) “Pricing Disclosure Package” means, as of the Applicable Time, the most
recent Preliminary Prospectus, together with each Issuer Free Writing Prospectus
filed or used by the Company on or before the Applicable Time and the pricing
terms of the offering of the Notes and the terms and conditions of the Notes
specified in a final term sheet prepared and filed pursuant to Section 5(a)(i)
hereof;

(vi) “Prospectus” means the final prospectus relating to the Notes, including
any prospectus supplement thereto relating to the Notes, as filed with the
Commission pursuant to Rule 424(b) of the Rules and Regulations; and

(vii) “Registration Statement” means, collectively, the various parts of such
registration statement, each as amended as of the Effective Date for such part,
including any Preliminary Prospectus or the Prospectus and all exhibits to such
registration statement.

Any reference to any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include any documents incorporated by reference therein pursuant to
Form S-3 under the Securities Act as of the date of such Preliminary Prospectus
or the Prospectus, as the case may be. Any reference to the “most recent
Preliminary Prospectus” shall be deemed to refer to the latest Preliminary
Prospectus included in the Registration Statement or filed pursuant to Rule
424(b) prior to or on the date hereof (including for purposes hereof, any
documents incorporated by reference therein prior to or on the date hereof). Any
reference to any amendment or supplement to any Preliminary Prospectus or the
Prospectus shall be deemed to refer to and include any document filed under the
Securities Exchange Act of 1934, as amended (the “Exchange

 

2



--------------------------------------------------------------------------------

Act”), after the date of such Preliminary Prospectus or the Prospectus, as the
case may be, and incorporated by reference in such Preliminary Prospectus or the
Prospectus, as the case may be; and any reference to any amendment to the
Registration Statement shall be deemed to include any annual report of the
Company on Form 10-K filed with the Commission pursuant to Section 13(a) or
15(d) of the Exchange Act after the Effective Date that is incorporated by
reference in the Registration Statement.

The Commission has not issued any order preventing or suspending the use of any
Preliminary Prospectus or the Prospectus or suspending the effectiveness of the
Registration Statement, and no proceeding or examination for such purpose has
been instituted or threatened by the Commission. The Commission has not notified
the Company of any objection to the use of the form of the Registration
Statement.

(b) The Company has been since the time of initial filing of the Registration
Statement and continues to be a “well-known seasoned issuer” (as defined in Rule
405) eligible to use Form S-3 for the offering of the Notes, including not
having been an “ineligible issuer” (as defined in Rule 405) at any such time or
date.

(c) The Registration Statement conformed and will conform in all material
respects on the Effective Date and on the Delivery Date, and any amendment to
the Registration Statement filed after the date hereof will conform in all
material respects when filed, to the requirements of the Securities Act and the
Rules and Regulations. The Preliminary Prospectus conformed, and the Prospectus
will conform, in all material respects when filed with the Commission pursuant
to Rule 424(b) and on the Delivery Date to the requirements of the Securities
Act and the Rules and Regulations. The documents incorporated by reference in
any Preliminary Prospectus or the Prospectus conformed, and any further
documents so incorporated will conform, when filed with the Commission, in all
material respects to the requirements of the Exchange Act or the Securities Act,
as applicable, and the rules and regulations of the Commission thereunder.

(d) The Registration Statement did not, as of the Effective Date, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Registration Statement in reliance upon and in conformity
with written information furnished to the Company through the Representatives by
or on behalf of any Underwriter specifically for inclusion therein, which
information is specified in Section 8(e).

(e) The Prospectus will not, as of its date and on the Delivery Date, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Prospectus in reliance upon and in conformity with written information
furnished to the Company through the Representatives by or on behalf of any
Underwriter specifically for inclusion therein, which information is specified
in Section 8(e).

 

3



--------------------------------------------------------------------------------

(f) The documents incorporated by reference in any Preliminary Prospectus or the
Prospectus did not, and any further documents filed and incorporated by
reference therein will not, when filed with the Commission, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(g) The Pricing Disclosure Package did not, as of the Applicable Time, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
no representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package in reliance upon and in conformity with
written information furnished to the Company through the Representatives by or
on behalf of any Underwriter specifically for inclusion therein, which
information is specified in Section 8(e).

(h) The Company has not made (other than, if applicable, as listed on Schedule 3
hereto), and will not make (other than the final term sheet prepared and filed
pursuant to Section 5(a)(i) hereof), any offer relating to the Notes that would
constitute an Issuer Free Writing Prospectus without the prior consent of the
Representatives; the Company has complied and will comply with the requirements
of Rule 433 (“Rule 433”) with respect to any such Issuer Free Writing
Prospectus; any such Issuer Free Writing Prospectus will not, as of its issue
date and through the time the Notes are delivered pursuant to Section 4 hereof,
include any information that conflicts with the information contained in the
Registration Statement and the Prospectus; and any such Issuer Free Writing
Prospectus, when taken together with the information contained in the
Registration Statement and the Prospectus, did not, when issued or filed
pursuant to Rule 433, and does not contain an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(i) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as described in each of the most recent Preliminary Prospectus and the
Prospectus, and has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except where the failure to be so qualified or
in such good standing could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect (as defined in Section 1(y) below); each
subsidiary of the Company that would be required to be listed as a subsidiary of
the Company pursuant to Item 601(b)(21) of Regulation S-K promulgated under the
Securities Act (each, a “Significant Subsidiary”), has been duly organized or
formed, is validly existing and is in good standing under the laws of its
jurisdiction of organization.

 

4



--------------------------------------------------------------------------------

(j) The Company has an authorized capitalization as set forth in the most recent
Preliminary Prospectus and the Prospectus, and all of the issued shares of
capital stock of the Company have been duly authorized and validly issued and
are fully paid and non-assessable; and all of the issued shares of capital
stock, or other ownership interests, of each Significant Subsidiary of the
Company have been duly and validly authorized and issued and, in the case of
shares of capital stock, are fully paid and non-assessable and (except for
directors’ qualifying shares) are owned directly or indirectly by the Company,
free and clear of all liens, encumbrances, equities or claims.

(k) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement. This Agreement has
been duly and validly authorized, executed and delivered by the Company.

(l) The Notes have been duly authorized and, when issued and delivered by the
Company and paid for by the Underwriters pursuant to this Agreement and duly
authenticated by the Trustee will have been duly executed, authenticated, issued
and delivered and will constitute valid and legally binding obligations of the
Company entitled to the benefits provided by the Indenture, and will be
enforceable in accordance with their terms, subject, as to enforcement, to
bankruptcy, insolvency, reorganization and similar laws relating to or affecting
creditors’ rights and to general equity principles; the Indenture has been duly
authorized and, assuming the due authorization, execution and delivery of the
Indenture by the Trustee, constitutes a valid and legally binding instrument,
enforceable in accordance with its terms, subject, as to enforcement, to
bankruptcy, insolvency, reorganization and similar laws relating to or affecting
creditors’ rights and to general equity principles; the Indenture has been duly
qualified under the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”) and complies as to form with the requirements of the Trust
Indenture Act; and the Notes and the Indenture conform in all material respects
to the descriptions thereof in each of the most recent Preliminary Prospectus
and the Prospectus and will be in substantially the form previously delivered to
you.

(m) The issue and sale of the Notes and the compliance by the Company with all
of the provisions of the Notes, this Agreement and the Indenture, and the
consummation of the transactions contemplated hereby will not (i) conflict with
or result in a breach or violation of any of the terms or provisions of, impose
any lien, charge or encumbrance upon any property or assets of the Company and
its subsidiaries, or constitute a default under, any indenture, mortgage, deed
of trust, loan agreement, license or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject; (ii) result in any violation of
the provisions of the charter or by-laws (or similar organizational documents)
of the Company or any of its subsidiaries; or (iii) result in any violation of
any statute or any order, rule or regulation of any court or governmental agency
or body having jurisdiction over the Company or any of its subsidiaries or any
of their properties, except, in the cases of clauses (i) and (iii), such
conflicts, breaches, violations or defaults that would not, individually or in
the aggregate, have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

(n) No consent, approval, authorization, order, registration or qualification of
or with any such court or governmental agency or body was or is required for the
issue and sale of the Notes or the consummation of the transactions contemplated
by this Agreement or the Indenture, except for the registration of the Notes
under the Securities Act and the qualification of the Indenture under the Trust
Indenture Act and such consents, approvals, authorizations, registrations or
qualifications as have already been obtained or as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Notes by the Underwriters.

(o) Except as identified in each of the most recent Preliminary Prospectus and
the Prospectus, there are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company owned or to be owned by such person or to require the
Company to include such securities in the securities registered pursuant to the
Registration Statement or in any securities being registered pursuant to any
other registration statement filed by the Company under the Securities Act.

(p) The Company has not sold or issued any securities that would be integrated
with the offering of the Notes contemplated by this Agreement pursuant to the
Securities Act, the Rules and Regulations or the interpretations thereof by the
Commission.

(q) Except as described in each of the most recent Preliminary Prospectus and
the Prospectus, neither the Company nor any of its subsidiaries has sustained,
since the date of the latest audited financial statements included in the most
recent Preliminary Prospectus, any loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree, and
since such date, there has not been any change in the capital stock (other than
issuances of capital stock pursuant to the Company’s option or other incentive
plans) or long-term debt of the Company or any of its subsidiaries or any
adverse change, or any development involving a prospective adverse change, in or
affecting the condition (financial or otherwise), results of operations,
stockholders’ equity, properties, management, business or prospects of the
Company and its subsidiaries taken as a whole, in each case except as could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(r) The statements set forth in the most recent Preliminary Prospectus and the
Prospectus under the caption “Description of the Notes” and “Description of
Senior Debt Securities,” insofar as they purport to constitute a summary of the
terms of the Notes, under the caption “Certain United States Federal Income Tax
Considerations” and under the caption “Underwriting,” insofar as they purport to
describe the provisions of the documents referred to therein, fairly summarize
in all material respects the matters referred to therein.

(s) The historical financial statements of the Company and its subsidiaries,
together with related schedules and notes included or incorporated by

 

6



--------------------------------------------------------------------------------

reference in the Registration Statement, the Prospectus and the Pricing
Disclosure Package, comply as to form in all material respects with the
requirements of Regulation S-X under the Securities Act and present fairly, in
all material respects, the consolidated financial position, results of
operations and cash flows of the Company and its subsidiaries on the basis
stated in the Registration Statement, the Prospectus and the Pricing Disclosure
Package at the respective dates or for the respective periods to which they
apply; such statements and related schedules and notes have been prepared in
accordance with accounting principles generally accepted in the United States
consistently applied throughout the periods involved, except as disclosed
therein; and the other financial and statistical information and data set forth
in or incorporated by reference in the Registration Statement, the Prospectus
and the Pricing Disclosure Package are, in all material respects, accurately
presented and prepared on a basis consistent with such financial statements and
the books and records of the Company. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the
Registration Statement, the Prospectus and the Pricing Disclosure Package fairly
presents the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

(t) The historical financial statements of Fintiles S.p.A. and its subsidiaries,
together with related schedules and notes included in the most recent
Preliminary Prospectus and the Prospectus present fairly, in all material
respects, the consolidated financial position, results of operations and cash
flows of Fintiles S.p.A. and its subsidiaries on the basis stated in the most
recent Preliminary Prospectus and the Prospectus at the respective dates or for
the respective periods to which they apply; such statements and related
schedules and notes have been prepared in accordance with IFRS or accounting
principles generally accepted in the United States consistently applied
throughout the periods involved, except as disclosed therein; and the other
financial and statistical information and data set forth in the most recent
Preliminary Prospectus and the Prospectus are, in all material respects,
accurately presented and prepared on a basis consistent with such financial
statements and the books and records of the Company.

(u) The pro forma financial statements included in the most recent Preliminary
Prospectus and the Prospectus include assumptions that provide a reasonable
basis for presenting the significant effects attributable to the transactions
and events described therein, the related pro forma adjustments give appropriate
effect to those assumptions, and the pro forma adjustments reflect the proper
application of those adjustments to the historical financial statement amounts
in the pro forma financial statements included in the most recent Preliminary
Prospectus and the Prospectus. The pro forma financial statements for the year
ended December 31, 2011, and as of and for the nine months ended September 30,
2012 included in the most recent Preliminary Prospectus and the Prospectus
comply as to form in all material respects with the applicable requirements of
Regulation S-X under the Securities Act.

(v) KPMG LLP, who have certified certain financial statements of the Company and
its subsidiaries whose report appears in the most recent Preliminary Prospectus
and the Prospectus and who have delivered the initial letter referred to in
Section 7(f), are independent public accountants as required by the Securities
Act and

 

7



--------------------------------------------------------------------------------

the Rules and Regulations and are an independent registered public accounting
firm with the Public Company Accounting Oversight Board; and Deloitte & Touche
S.p.A., who have audited the financial statements of Fintiles S.p.A. and its
subsidiaries as of and for the year ended December 31, 2011 whose report appears
in the most recent Preliminary Prospectus and the Prospectus and who have
delivered the initial letter referred to in Section 7(g), are independent
certified public accountants with respect to Fintiles S.p.A. and its
subsidiaries under Rule 101 of the American Institute of Certified Public
Accountants’ (“AICPA’s”) Code of Professional Conduct and its interpretations
and rulings.

(w) The industry, statistical and market-related data included in the most
recent Preliminary Prospectus and the Prospectus, to the Company’s knowledge,
are true and accurate in all material respects and are based on or derived from
sources that the Company believes to be reliable and accurate.

(x) Neither the Company nor any subsidiary is, and as of the Delivery Date and,
after giving effect to the offer and sale of the Notes and the application of
the proceeds therefrom as described under “Use of Proceeds” in the most recent
Preliminary Prospectus and the Prospectus, none of them will be, (i) an
“investment company” or an entity “controlled” by an “investment company” within
the meaning of such term under the Investment Company Act of 1940, as amended
(the “Investment Company Act”), and the rules and regulations of the Commission
thereunder or (ii) a “business development company” (as defined in
Section 2(a)(48) of the Investment Company Act).

(y) Except as described in each of the most recent Preliminary Prospectus and
the Prospectus, there are no legal or governmental proceedings pending to which
the Company or any of its subsidiaries is a party or of which any property or
assets of the Company or any of its subsidiaries is the subject which could
reasonably be expected, individually or in the aggregate, to have a material
adverse effect on (i) the current or future financial position, stockholders’
equity or results of operations of the Company and its subsidiaries, taken as a
whole, (ii) the ability of the Company to issue the Notes or perform any of its
other obligations under this Agreement and the Indenture or (iii) the validity
of any of the transactions contemplated hereby or this Agreement or the
Indenture (any of the events set forth under (i), (ii), or (iii), a “Material
Adverse Effect”); and, to the knowledge of the Company, no such proceedings are
threatened or contemplated by governmental authorities or others.

(z) There is no (i) significant unfair labor practice complaint, grievance or
arbitration proceeding pending or threatened against the Company or any of its
subsidiaries before the National Labor Relations Board or any state or local
labor relations board, (ii) strike, labor dispute, slowdown or stoppage pending
or threatened against the Company or any of its subsidiaries or (iii) union
representation question existing with respect to the employees of the Company or
any of its subsidiaries, except in the case of clauses (i), (ii) and (iii) for
such actions which, individually or in the aggregate, would not have a Material
Adverse Effect; and to the best of the Company’s knowledge, no collective
bargaining organizing activities are taking place with respect to the Company or
any of its subsidiaries.

 

8



--------------------------------------------------------------------------------

(aa) All material tax returns required to be filed by the Company and each of
its subsidiaries in any jurisdiction have been filed, other than those filings
being contested in good faith, and all such returns were true, correct and
complete in all material respects, and all material taxes, including withholding
taxes, penalties and interest, assessments, fees and other charges required to
be paid by the Company or any of its subsidiaries have been paid, other than
those being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided.

(bb) Neither the Company nor any of its subsidiaries is (i) in violation of its
Certificate of Incorporation or By-laws or other governing documents, (ii) in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the performance or observance of any
obligation, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound, (iii) is in
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having a jurisdiction over it or its property or
assets or has failed to obtain any license, permit, certificate, franchise or
other governmental authorization or permit necessary to the ownership of its
property or to the conduct of its business, except in the case of clauses
(ii) and (iii) to the extent any such conflict, breach, violation or default
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

(cc) There is and has been no material failure on the part of the Company and
any of the Company’s directors or officers, in their capacities as such, to
comply with the provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith.

(dd) Each of the Company and its subsidiaries has such permits, licenses,
consents, exemptions, franchises, authorizations and other approvals (each, an
“Authorization”) of, and has made all filings with and notices to, all
governmental or regulatory authorities and self-regulatory organizations and all
courts and other tribunals, including without limitation, under any applicable
Environmental Laws, as are necessary to own, lease, license and operate its
respective properties and to conduct its business, except where the failure to
have any such Authorization or to make any such filing or notice would not,
individually or in the aggregate, have a Material Adverse Effect. Each such
Authorization is valid and in full force and effect and each of the Company and
its subsidiaries is in compliance with all the terms and conditions thereof and
with the Rules and Regulations of the authorities and governing bodies having
jurisdiction with respect thereto; and no event has occurred (including, without
limitation, the receipt of any notice from any authority or governing body)
which allows or, after notice or lapse of time or both, would allow, revocation,
suspension or termination of any such Authorization or results or, after notice
or lapse of time or both, would result in any other impairment of the rights of
the holder of any such Authorization; and such Authorizations contain no
restrictions that are burdensome to the Company or any of its subsidiaries;
except where such failure to be valid and in full force and effect or to be in
compliance, the occurrence of any such event or the presence of any such
restriction would not, individually or in the aggregate, have a Material Adverse
Effect.

 

9



--------------------------------------------------------------------------------

(ee) The Company and each of its subsidiaries own or possess adequate rights to
use all material patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, copyrights,
licenses, know-how, software, systems and technology (including trade secrets
and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) necessary for the conduct of their
respective businesses and have no reason to believe that the conduct of their
respective businesses will infringe, and have not received any notice of any
claim of infringement with any such rights of others, except to the extent any
such infringement could not reasonably be expected to have a Material Adverse
Effect.

(ff) Neither the Company nor any of its subsidiaries has violated any foreign,
federal, state or local law or regulation relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”) or any provisions of the
Employee Retirement Income Security Act of 1974, as amended, except for such
violations which, individually or in the aggregate, would not have a Material
Adverse Effect.

(gg) In the ordinary course of business, the Company and its subsidiaries
conduct periodic reviews of the effect of Environmental Laws on their assets and
operations, and, on the basis of such reviews, the Company has concluded that
there are no costs or liabilities associated with Environmental Laws (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws or any Authorization
(defined below), any related constraints on operating activities and any
potential liabilities to third parties) which would, individually or in the
aggregate, have a Material Adverse Effect.

(hh) There is no claim, cause of action, investigation or notice by any person
or entity alleging potential liability (including, without limitation, alleged
or potential liability or investigatory costs, cleanup costs, governmental
response costs, natural resource damages, property damages, personal injuries or
penalties) of the Company or any of its subsidiaries arising out of, based on or
resulting from (A) the presence or release into the environment of any Hazardous
Material (defined below) at any location, whether or not owned by the Company or
any of its subsidiaries, as the case may be, or (B) any violation or alleged
violation of any Environmental Law, which, in either case, would, individually
or in the aggregate, have a Material Adverse Effect. The term “Hazardous
Material” means (i) any “hazardous substance” as defined by the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
(ii) any “hazardous waste” as defined by the Resource Conservation and Recovery
Act, as amended, (iii) any petroleum or petroleum product, (iv) any
polychlorinated biphenyl, and (v) any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material, waste or substance regulated under or
within the meaning of any other law relating to protection of human health or
the environment or imposing liability or standards of conduct concerning any
such chemical material, waste or substance.

(ii) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts

 

10



--------------------------------------------------------------------------------

as are prudent and customary in the businesses in which they are engaged; and
neither the Company nor any of its subsidiaries (i) has received notice from any
insurer or agent of such insurer that substantial capital improvements or other
material expenditures will have to be made in order to continue such insurance
or (ii) has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers at a cost that would not have a Material Adverse
Effect.

(jj) The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good title to all personal property owned by
them, in each case free and clear of all liens, encumbrances and defects except
such as are described in each of the most recent Preliminary Prospectus and the
Prospectus or such as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and its subsidiaries; and any real property and
buildings held under lease by the Company and its subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not materially interfere with the use made and proposed to be
made of such property and buildings by the Company and its subsidiaries.

(kk) Neither the Company nor any of its subsidiaries, nor, to the knowledge of
the Company, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of its subsidiaries, has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; (iv) violated or is in
violation of any provision of the Bribery Act 2010 of the United Kingdom; or
(v) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

(ll) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the Rules
and Regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”). No action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

(mm) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries is currently subject or the target of any sanctions
administered or enforced by the U.S. Government, including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”), the United Nations Security Council (“UNSC”), the European Union, Her
Majesty’s

 

11



--------------------------------------------------------------------------------

Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”); and the Company will not directly or indirectly use the proceeds
of the offering, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other person or entity (i) to fund
any activities of or business with any person, or in any country or territory,
that, at the time of such funding, is the subject of Sanctions or (ii) in any
other manner that will result in a violation by any person (including any person
participating in the transaction, whether as underwriter, advisor, investor or
otherwise) of Sanctions.

(nn) The Company has not distributed and, prior to the later to occur of any
Delivery Date and completion of the distribution of the Notes, will not
distribute any offering material in connection with the offering and sale of the
Notes other than any Preliminary Prospectus, the Prospectus, any Issuer Free
Writing Prospectus to which the Representatives have consented in accordance
with Section 5(a)(vii) and the final term sheet prepared and filed pursuant to
Section 5(a)(i) hereof.

(oo) Prior to the date hereof, neither the Company nor any of its affiliates has
taken any action that is designed to or which has constituted or that might have
been expected to cause or result in stabilization or manipulation of the price
of any security of the Company in connection with the offering of the Notes.

(pp) The Notes will be pari passu with all existing and future unsecured
unsubordinated indebtedness of the Company.

(qq) The Company and its subsidiaries maintain an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.

(rr) The Company and its subsidiaries maintain systems of “internal control over
financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that
comply with the requirements of the Exchange Act and have been designed by, or
under the supervision of, their respective principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles. The Company and its subsidiaries
maintain internal accounting controls sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with

 

12



--------------------------------------------------------------------------------

management’s general or specific authorization; (iv) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (v) interactive
data in eXtensible Business Reporting Language included or incorporated by
reference in the Registration Statement, the Prospectus and the Pricing
Disclosure Package is prepared in accordance with the Commission’s rules and
guidelines applicable thereto. Except as disclosed in each of the Registration
Statement, the Pricing Disclosure Package and the Prospectus, there are no
material weaknesses in the Company’s internal controls.

(ss) Neither the Company nor any of its subsidiaries is a party to any contract,
agreement or understanding with any person (other than this Agreement) that
would give rise to a valid claim against any of them or any Underwriter for a
brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Notes.

Any certificate signed by any officer of the Company and delivered to the
Representatives or counsel for the Underwriters in connection with the offering
of the Notes shall be deemed a representation and warranty by the Company, as to
matters covered thereby, to each Underwriter.

2. Purchase of the Notes by the Underwriters. On the basis of the
representations and warranties contained in, and subject to the terms and
conditions of, this Agreement, the Company agrees to issue and sell to the
Underwriters, and each of the Underwriters agrees, severally and not jointly, to
purchase from the Company the principal amount of the Notes set forth opposite
that Underwriter’s name in Schedule 1 hereto.

The price of the Notes purchased by the Underwriters shall be equal to 99.317%
of the principal amount of the Notes, plus accrued interest, if any, from
January 31, 2013 to the Delivery Date.

The Company shall not be obligated to deliver any of the Notes to be delivered
on the Delivery Date, except upon payment for all such Notes to be purchased on
the Delivery Date as provided herein.

3. Offering of Notes by the Underwriters. Upon authorization by the
Representatives of the release of the Notes, the several Underwriters propose to
offer the Notes for sale upon the terms and conditions to be set forth in the
Prospectus.

4. Delivery of and Payment for the Notes. Delivery of and payment for the Notes
shall be made at 10:00 A.M., New York City time, on the third full business day
following the date of this Agreement or at such other date or place as shall be
determined by agreement between the Representatives and the Company. This date
and time are sometimes referred to as the “Delivery Date.” Delivery of the Notes
shall be made to the Representatives for the account of each Underwriter against
payment by the several Underwriters through the Representatives and of the
respective aggregate purchase prices of the Notes being sold by the Company to
or upon the order of the Company of the

 

13



--------------------------------------------------------------------------------

purchase price by wire transfer in immediately available funds to the accounts
specified by the Company. Time shall be of the essence, and delivery at the time
and place specified pursuant to this Agreement is a further condition of the
obligation of each Underwriter hereunder. The Company shall deliver the Notes
through the facilities of The Depository Trust Company unless the
Representatives shall otherwise instruct. The Notes to be delivered to the
Representatives shall be made available to the Representatives in New York City
for inspection and packaging not later than 10:00 A.M., New York City time, on
the business day next preceding the Delivery Date.

5. Further Agreements of the Company and the Underwriters. (a) The Company
agrees:

(i) To prepare the Prospectus in a form approved by the Representatives and to
file such Prospectus pursuant to Rule 424(b) under the Securities Act not later
than Commission’s close of business on the second business day following the
execution and delivery of this Agreement; if requested by the Representatives
prior to the Applicable Time, to prepare a final term sheet, containing solely a
description of the terms of the Notes and of the offering, in the form set forth
on Schedule 2 hereto and file such term sheet pursuant to Rule 433(d) of the
Rules and Regulations required thereby; to make no further amendment or any
supplement to the Registration Statement or the Prospectus prior to the Delivery
Date except as provided herein; to advise the Representatives, promptly after it
receives notice thereof, of the time when any amendment or supplement to the
Registration Statement or the Prospectus has been filed and to furnish the
Representatives with copies thereof; to file promptly all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act subsequent to the date of the Prospectus and for so long as the
delivery of a prospectus is required in connection with the offering or sale of
the Notes; to advise the Representatives, promptly after it receives notice
thereof, of the issuance by the Commission of any stop order or of any order
preventing or suspending the use of the Prospectus or any Issuer Free Writing
Prospectus, of the suspension of the qualification of the Notes for offering or
sale in any jurisdiction, of the initiation or threatening of any proceeding or
examination for any such purpose, of any notice from the Commission objecting to
the use of the form of the Registration Statement or any post-effective
amendment thereto or of any request by the Commission for the amending or
supplementing of the Registration Statement, the Prospectus or any Issuer Free
Writing Prospectus or for additional information; in the event of the issuance
of any stop order or of any order preventing or suspending the use of the
Prospectus or any Issuer Free Writing Prospectus or suspending any such
qualification, to use promptly its best efforts to obtain its withdrawal; and,
in the event of the Company’s receipt of a notice objecting to the use of the
form of the Registration Statement or any post-effective amendment thereto, the
Company will promptly take such steps including, without limitation, amending
the Registration Statement or filing a new registration statement, at its own
expense, as may be necessary to permit offers and sales of the Notes by the
Underwriters (and references herein to the “Registration Statement” shall
include any such amendment or new registration statement);

 

14



--------------------------------------------------------------------------------

(ii) To pay the required Commission filing fees relating to the Notes within the
time period required by Rule 456(b)(1) of the Rules and Regulations without
regard to the proviso therein and otherwise in accordance with Rules 456(b) and
457(r) of the Rules and Regulations;

(iii) To furnish promptly to each of the Representatives and to counsel for the
Underwriters a signed copy of the Registration Statement as originally filed
with the Commission, and each amendment thereto filed with the Commission,
including all consents and exhibits filed therewith;

(iv) To deliver promptly to the Representatives such number of the following
documents as the Representatives shall reasonably request: (A) conformed copies
of the Registration Statement as originally filed with the Commission and each
amendment thereto (in each case excluding exhibits other than this Agreement),
(B) each Preliminary Prospectus, the Prospectus and any amended or supplemented
Prospectus, (C) each Issuer Free Writing Prospectus and (D) any document
incorporated by reference in any Preliminary Prospectus or the Prospectus; and,
if the delivery of a prospectus (or in lieu thereof, the notice referred to in
Rule 173(a) of the Rules and Regulations) is required at any time after the date
hereof in connection with the offering or sale of the Notes or any other
securities relating thereto and if at such time any events shall have occurred
as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made when such Prospectus is delivered, not
misleading, or, if for any other reason it shall be necessary to amend or
supplement the Prospectus or to file under the Exchange Act any document
incorporated by reference in the Prospectus in order to comply with the
Securities Act or the Exchange Act, to notify the Representatives and, upon
their request, to file such document and to prepare and furnish without charge
to each Underwriter and to any dealer in securities as many copies as the
Representatives may from time to time reasonably request of an amended or
supplemented Prospectus that will correct such statement or omission or effect
such compliance;

(v) To file promptly with the Commission any amendment or supplement to the
Registration Statement or the Prospectus that may, in the judgment of the
Company after consultation with the Representatives, be required by the
Securities Act or the Commission;

(vi) During the period when the Prospectus is required to be delivered, prior to
filing with the Commission any amendment or supplement to the Registration
Statement or the Prospectus, any document incorporated by reference in the
Prospectus or any amendment to any document incorporated by reference in the
Prospectus, to furnish a copy thereof to the Representatives and counsel for the
Underwriters and obtain the consent of the Representatives to the filing;

(vii) Not to make any offer relating to the Notes that would constitute an
Issuer Free Writing Prospectus without the prior written consent of the
Representatives;

 

15



--------------------------------------------------------------------------------

(viii) To file promptly all material required to be filed by the Company with
the Commission pursuant to Rule 433(d) of the Rules and Regulations; to retain
in accordance with the Rules and Regulations all Issuer Free Writing
Prospectuses not required to be filed pursuant to the Rules and Regulations; and
if at any time after the date hereof any events shall have occurred as a result
of which any Issuer Free Writing Prospectus, as then amended or supplemented,
would conflict with the information in the Registration Statement, the most
recent Preliminary Prospectus or the Prospectus or would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or, if for any other reason it shall be
necessary to amend or supplement any Issuer Free Writing Prospectus, to notify
the Representatives and, upon their request, to file such document and to
prepare and furnish without charge to each Underwriter as many copies as the
Representatives may from time to time reasonably request of an amended or
supplemented Issuer Free Writing Prospectus that will correct such conflict,
statement or omission or effect such compliance;

(ix) As soon as practicable after the Effective Date and in any event not later
than 16 months after the date hereof, to make generally available to the
Company’s security holders and to deliver to the Representatives an earnings
statement of the Company and its subsidiaries (which need not be audited)
complying with Section 11(a) of the Securities Act and the Rules and
Regulations;

(x) To furnish such information, execute such instruments and take such actions
as may be required to qualify the Notes for offering and sale under the laws of
such jurisdictions as the Representatives may designate and will maintain such
qualifications in effect so long as required for the distribution of the Notes;
provided, however, that the Company shall not be required to qualify to do
business in any jurisdiction where it is not now so qualified or to take any
action which would subject it to general or unlimited service of process in any
jurisdiction where it is not now so subject;

(xi) Until sixty (60) days following the Delivery Date, the Company will not,
without the prior written consent of the Representatives, directly or
indirectly, offer, sell, contract to sell or otherwise dispose of any debt
securities of the Company covered by the Registration Statement or any other
registration statement filed under the Securities Act; and

(xii) To apply the net proceeds from the sale of the Notes being sold by the
Company as set forth in each of the most recent Preliminary Prospectus and the
Prospectus.

(b) Each Underwriter severally agrees that such Underwriter shall not include
any “issuer information” (as defined in Rule 433) in any “free writing
prospectus” (as defined in Rule 405) used or referred to by such Underwriter
without the prior consent of the Company (any such issuer information with
respect to whose use the Company has given its consent, “Permitted Issuer
Information”); provided that (i) no such consent shall be required with respect
to any such issuer information contained in

 

16



--------------------------------------------------------------------------------

any document filed by the Company, and not superseded or corrected by a document
subsequently filed by the Company, with the Commission prior to the use of such
free writing prospectus and (ii) “issuer information,” as used in this
Section 6(b), shall not be deemed to include information prepared by or on
behalf of such Underwriter on the basis of or derived from issuer information.
Each Underwriter also severally represents and agrees that such Underwriter has
not used or referred to any free writing prospectus in connection with the
offering of the Notes that includes any information other than Permitted Issuer
Information if such free writing prospectus conflicts with information contained
in (i) the Registration Statement, including any Preliminary Prospectus or the
Prospectus and not superseded or modified or (ii) any document filed or
furnished under the Exchange Act that is incorporated by reference into the
Registration Statement and not superseded or modified.

6. Expenses. The Company agrees, whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, to pay all
costs, expenses, fees and taxes incident to and in connection with (a) the
authorization, issuance, sale and delivery of the Notes; (b) the preparation,
printing and filing under the Securities Act of the Registration Statement
(including any exhibits thereto), any Preliminary Prospectus, the Prospectus,
any Issuer Free Writing Prospectus, the Indenture, the Statement of Eligibility
and Qualification of the Trustee on Form T-1 filed with the Commission (the
“Form T-1”) and any amendment or supplement thereto; (c) the distribution of the
Registration Statement (including any exhibits thereto), any Preliminary
Prospectus, the Prospectus, any Issuer Free Writing Prospectus and any amendment
or supplement thereto, or any document incorporated by reference therein, all as
provided in this Agreement; (d) the production and distribution of this
Agreement, any supplemental agreement among Underwriters, and any other related
documents in connection with the offering, purchase, sale and delivery of the
Notes; (e) all fees and expenses of the Company’s counsel, independent public or
certified public accountants and other advisors, (f) all filing fees, attorneys’
fees and expenses incurred by the Company or the Underwriters in connection with
qualifying or registering (or obtaining exemptions from the qualification or
registration of) all or any part of the Notes for offer and sale under the
securities laws of the several states of the United States, the provinces of
Canada or other jurisdictions designated by the Underwriters (including, without
limitation, the cost of preparing, printing and mailing preliminary and final
blue sky or legal investment memoranda), (g) any fees payable in connection with
the rating of the Securities with the ratings agencies, (h) the fees, costs and
charges of the Trustee, including the fees and disbursements of counsel for the
Trustee; (i) the investor presentations on any “road show” undertaken in
connection with the marketing of the Notes, including, without limitation,
expenses associated with any electronic roadshow; and (j) all other costs and
expenses incident to the performance of the obligations of the Company under
this Agreement; provided that, except as provided in this Section 6 and in
Section 11, the Underwriters shall pay their own costs and expenses, including
the costs and expenses of their counsel, any transfer taxes on the Notes which
they may sell and the expenses of advertising any offering of the Notes made by
the Underwriters.

7. Conditions of Underwriters’ Obligations. The respective obligations of the
Underwriters hereunder are subject to the accuracy, when made and on the
Delivery

 

17



--------------------------------------------------------------------------------

Date, of the representations and warranties of the Company contained herein, to
the performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:

(a) The Prospectus shall have been timely filed with the Commission in
accordance with Section 5(a)(i); all filings (including, without limitation, the
final term sheet prepared pursuant to Section 5(a)(i) hereof) required by Rule
433 shall have been made, and no such filings shall have been made without the
consent of the Representatives; no stop order suspending the effectiveness of
the Registration Statement or preventing or suspending the use of the Prospectus
or any Issuer Free Writing Prospectus shall have been issued and no proceeding
or examination for such purpose shall have been initiated or threatened by the
Commission; any request of the Commission for inclusion of additional
information in the Registration Statement or the Prospectus or otherwise shall
have been complied with; and the Commission shall not have notified the Company
of any objection to the use of the form of the Registration Statement.

(b) No Underwriter shall have discovered and disclosed to the Company on or
prior to the Delivery Date that the Registration Statement, the Prospectus or
the Pricing Disclosure Package, or any amendment or supplement thereto, contains
an untrue statement of a fact which, in the opinion of Davis Polk & Wardwell
LLP, counsel for the Underwriters, is material or omits to state a fact which,
in the opinion of such counsel, is material and is required to be stated therein
or is necessary to make the statements therein not misleading.

(c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Notes, the Registration
Statement, the Prospectus and any Issuer Free Writing Prospectus, and all other
legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Underwriters, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.

(d) Alston & Bird LLP shall have furnished to the Representatives its written
opinion and 10b-5 letter, as counsel to the Company, addressed to the
Underwriters and dated the Delivery Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit A.

(e) The Representatives shall have received from Davis Polk & Wardwell LLP,
counsel for the Underwriters, such opinion and 10b-5 letter, dated the Delivery
Date, with respect to the issuance and sale of the Notes, the Registration
Statement, the Prospectus and the Pricing Disclosure Package and other related
matters as the Representatives may reasonably require, and the Company shall
have furnished to such counsel such documents as they reasonably request for the
purpose of enabling them to pass upon such matters.

 

18



--------------------------------------------------------------------------------

(f) At the time of execution of this Agreement, the Representatives shall have
received from KPMG LLP a letter, in form and substance satisfactory to the
Representatives, addressed to the Underwriters and dated the date hereof
(i) confirming that they are independent public accountants within the meaning
of the Securities Act and are in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X
of the Commission and are an independent registered public accounting firm with
the Public Company Accounting Oversight Board, and (ii) stating, as of the date
hereof (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
most recent Preliminary Prospectus, as of a date not more than three days prior
to the date hereof), the conclusions and findings of such firm with respect to
the financial information and other matters ordinarily covered by accountants’
“comfort letters” to underwriters in connection with registered public
offerings.

(g) At the time of execution of this Agreement, the Representatives shall have
received from Deloitte & Touche S.p.A. a letter, in form and substance
satisfactory to the Representatives, addressed to the Underwriters and dated the
date hereof (i) confirming that they are independent public accountants under
Rule 101 of the American Institute of Certified Public Accountants’ (“AICPA’s”)
Code of Professional Conduct and its interpretations and rulings and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission, and
(ii) stating, as of the date hereof (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the most recent Preliminary Prospectus, as of
a date not more than three days prior to the date hereof), the conclusions and
findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings.

(h) With respect to the letter of KPMG LLP referred to in Section 7(f) above,
and delivered to the Representatives concurrently with the execution of this
Agreement (the “initial KPMG letter”), the Company shall have furnished to the
Representatives a letter (the “bring-down KPMG letter”) of such accountants,
addressed to the Underwriters and dated the Delivery Date (i) confirming that
they are independent public accountants within the meaning of the Securities Act
and are in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X of the Commission
and are an independent registered public accounting firm with the Public Company
Accounting Oversight Board, (ii) stating, as of the date of the bring-down KPMG
letter (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
Prospectus, as of a date not more than three days prior to the date of the
bring-down KPMG letter), the conclusions and findings of such firm with respect
to the financial information and other matters covered by the initial KPMG
letter and (iii) confirming in all material respects the conclusions and
findings set forth in the initial KPMG letter.

 

19



--------------------------------------------------------------------------------

(i) With respect to the letter of Deloitte & Touche S.p.A. referred to in
Section 7(g) above, and delivered to the Representatives concurrently with the
execution of this Agreement (the “initial Deloitte letter”), the Company shall
have furnished to the Representatives a letter (the “bring-down Deloitte
letter”) of such accountants, addressed to the Underwriters and dated the
Delivery Date (i) confirming that they are independent public accountants under
Rule 101 of the American Institute of Certified Public Accountants’ (“AICPA’s”)
Code of Professional Conduct and its interpretations and rulings and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission, (ii) stating,
as of the date of the bring-down Deloitte letter (or, with respect to matters
involving changes or developments since the respective dates as of which
specified financial information is given in the Prospectus, as of a date not
more than three days prior to the date of the bring-down Deloitte letter), the
conclusions and findings of such firm with respect to the financial information
and other matters covered by the initial Deloitte letter and (iii) confirming in
all material respects the conclusions and findings set forth in the initial
Deloitte letter.

(j) The Company shall have furnished to the Representatives a certificate, dated
the Delivery Date, of its Chief Executive Officer and its Chief Financial
Officer stating that:

(i) The representations, warranties and agreements of the Company in Section 1
are true and correct on and as of the Delivery Date, and the Company has
complied with all its agreements contained herein and satisfied all the
conditions on its part to be performed or satisfied hereunder at or prior to the
Delivery Date;

(ii) No stop order suspending the effectiveness of the Registration Statement
has been issued; no proceedings or examination for that purpose have been
instituted or, to the knowledge of such officers, threatened; and the Commission
has not notified the Company of any objection to the use of the form of the
Registration Statement or any post-effective amendment thereto; and

(iii) They have carefully examined the Registration Statement, the Prospectus
and the Pricing Disclosure Package, and, in their opinion, (A) (1) the
Registration Statement, as of the Effective Date, (2) the Prospectus, as of its
date and on the Delivery Date, or (3) the Pricing Disclosure Package, as of the
Applicable Time, did not and do not contain any untrue statement of a material
fact and did not and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (except in the case of the
Registration Statement, in the light of the circumstances under which they were
made) not misleading, and (B) since the Effective Date, no event has occurred
that should have been set forth in a supplement or amendment to the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus that has not
been so set forth.

(k) Except as described in each of the most recent Preliminary Prospectus and
the Prospectus, (i) neither the Company nor any of its subsidiaries shall

 

20



--------------------------------------------------------------------------------

have sustained, since the date of the latest audited financial statements
included or incorporated by reference in the most recent Preliminary Prospectus,
any loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree or (ii) since such date there
shall not have been any change in the capital stock or long-term debt of the
Company or any of its subsidiaries or any change, or any development involving a
prospective change, in or affecting the condition (financial or otherwise),
results of operations, stockholders’ equity, properties, management, business or
prospects of the Company and its subsidiaries taken as a whole, the effect of
which, in any such case described in clause (i) or (ii), is, in the judgment of
the Representatives, so material and adverse as to make it impracticable or
inadvisable to proceed with the public offering or the delivery of the Notes
being delivered on the Delivery Date on the terms and in the manner contemplated
in the Prospectus.

(l) Since the date hereof, there shall not have occurred any downgrading with
respect to any debt securities of the Company or any of its subsidiaries by any
“nationally recognized statistical rating organization” as such term is defined
in Section 3(a)(62) of the Exchange Act or any public announcement that any such
organization has under surveillance or review its rating of any debt securities
(other than an announcement with positive implications of a possible upgrading,
and no implication of a possible downgrading of such rating).

(m) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange or in the over-the-counter market, or trading in any
securities of the Company on any exchange or in the over-the-counter market,
shall have been suspended or materially limited or the settlement of such
trading generally shall have been materially disrupted or minimum prices shall
have been established on any such exchange or such market by the Commission, by
such exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by federal or
state authorities, (iii) the United States shall have become engaged in
hostilities, there shall have been an escalation in hostilities involving the
United States or there shall have been a declaration of a national emergency or
war by the United States or (iv) there shall have occurred such a material
adverse change in general economic, political or financial conditions,
including, without limitation, as a result of terrorist activities after the
date hereof (or the effect of international conditions on the financial markets
in the United States shall be such), as to make it, in the judgment of the
Representatives, impracticable or inadvisable to proceed with the public
offering or delivery of the Notes being delivered on the Delivery Date on the
terms and in the manner contemplated in the Prospectus.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Underwriters.

 

21



--------------------------------------------------------------------------------

8. Indemnification and Contribution.

(a) The Company shall indemnify and hold harmless each Underwriter, its
directors, officers, employees and affiliates and each person, if any, who
controls any Underwriter within the meaning of Section 15 of the Securities Act,
from and against any loss, claim, damage or liability, joint or several, or any
action in respect thereof (including, but not limited to, any loss, claim,
damage, liability or action relating to purchases and sales of Notes), to which
that Underwriter, director, officer, employee, affiliate or controlling person
may become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained in
(A) any Preliminary Prospectus, the Registration Statement, the Prospectus or in
any amendment or supplement thereto, (B) any Issuer Free Writing Prospectus or
in any amendment or supplement thereto or (C) any Permitted Issuer Information
used or referred to in any “free writing prospectus” (as defined in Rule 405)
used or referred to by any Underwriter or (ii) the omission or alleged omission
to state in any Preliminary Prospectus, the Registration Statement, the
Prospectus, any Issuer Free Writing Prospectus or in any amendment or supplement
thereto or in any Permitted Issuer Information, any material fact required to be
stated therein or necessary to make the statements therein not misleading and
shall reimburse each Underwriter and each such director, officer, employee,
affiliate or controlling person promptly upon demand for any legal or other
expenses reasonably incurred by that Underwriter, director, officer, employee,
affiliate or controlling person in connection with investigating or defending or
preparing to defend against any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage,
liability or action arises out of, or is based upon, any untrue statement or
alleged untrue statement or omission or alleged omission made in any Preliminary
Prospectus, the Registration Statement, the Prospectus, any Issuer Free Writing
Prospectus or in any such amendment or supplement thereto or in any Permitted
Issuer Information, in reliance upon and in conformity with written information
concerning such Underwriter furnished to the Company through the Representatives
by or on behalf of any Underwriter specifically for inclusion therein, which
information consists solely of the information specified in Section 8(e). The
foregoing indemnity agreement is in addition to any liability that the Company
may otherwise have to any Underwriter or to any director, officer, employee,
affiliate or controlling person of that Underwriter.

(b) Each Underwriter, severally and not jointly, shall indemnify and hold
harmless the Company, its directors, officers and employees, and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act, from and against any loss, claim, damage or liability, joint or several, or
any action in respect thereof, to which the Company or any such director,
officer, employee or controlling person may become subject, under the Securities
Act or otherwise, insofar as such loss, claim, damage, liability or action
arises out of, or is based upon, (i) any untrue statement or alleged untrue
statement of a material fact contained in any Preliminary Prospectus, the
Registration Statement, the Prospectus, any Issuer Free Writing Prospectus or in
any amendment or supplement thereto, or (ii) the omission or alleged omission to
state in any Preliminary Prospectus, the Registration Statement, the

 

22



--------------------------------------------------------------------------------

Prospectus, any Issuer Free Writing Prospectus or in any amendment or supplement
thereto, any material fact required to be stated therein or necessary to make
the statements therein not misleading, but in each case only to the extent that
the untrue statement or alleged untrue statement or omission or alleged omission
was made in reliance upon and in conformity with written information concerning
such Underwriter furnished to the Company through the Representatives by or on
behalf of that Underwriter specifically for inclusion therein, which information
is limited to the information set forth in Section 8(e). The foregoing indemnity
agreement is in addition to any liability that any Underwriter may otherwise
have to the Company or any such director, officer, employee or controlling
person.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 8 except to the extent it has been materially
prejudiced by such failure and, provided, further, that the failure to notify
the indemnifying party shall not relieve it from any liability which it may have
to an indemnified party otherwise than under this Section 8. If any such claim
or action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Representatives shall have the right to employ counsel to represent jointly
the Representatives and those other Underwriters and their respective directors,
officers, employees, affiliates and controlling persons who may be subject to
liability arising out of any claim in respect of which indemnity may be sought
by the Underwriters against the Company under this Section 8 if (i) the Company
and the Underwriters shall have so mutually agreed; (ii) the Company has failed
within a reasonable time to retain counsel reasonably satisfactory to the
Underwriters; (iii) the Underwriters and their respective directors, officers,
employees, affiliates and controlling persons shall have reasonably concluded
that there may be legal defenses available to them that are different from or in
addition to those available to the Company; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Underwriters
or their respective directors, officers, employees, affiliates or controlling
persons, on the one hand, and the Company, on the other hand, and representation
of both sets of parties by the same counsel would be inappropriate due to actual
or potential differing interests between them, and in any such event the fees
and expenses of such separate counsel shall be paid by the Company. No
indemnifying party shall (i) without the prior written consent of the
indemnified parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any

 

23



--------------------------------------------------------------------------------

judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include any
findings of fact or admissions of fault or culpability as to the indemnified
party, or (ii) be liable for any settlement of any such action effected without
its written consent (which consent shall not be unreasonably withheld), but if
settled with the consent of the indemnifying party or if there be a final
judgment for the plaintiff in any such action, the indemnifying party agrees to
indemnify and hold harmless any indemnified party from and against any loss or
liability by reason of such settlement or judgment.

(d) If the indemnification provided for in this Section 8 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) in respect of any loss, claim, damage or liability, or any action
in respect thereof, referred to therein, then each indemnifying party shall, in
lieu of indemnifying such indemnified party, contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability, or action in respect thereof, (i) in such proportion as shall be
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Underwriters, on the other, from the offering of the Notes or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and the Underwriters, on the other, with respect
to the statements or omissions that resulted in such loss, claim, damage or
liability, or action in respect thereof, as well as any other relevant equitable
considerations. The relative benefits received by the Company, on the one hand,
and the Underwriters, on the other, with respect to such offering shall be
deemed to be in the same proportion as the total net proceeds from the offering
of the Notes purchased under this Agreement (before deducting expenses) received
by the Company, as set forth in the table on the cover page of the Prospectus,
on the one hand, and the total underwriting discounts and commissions received
by the Underwriters with respect to the Notes purchased under this Agreement, as
set forth in the table on the cover page of the Prospectus, on the other hand.
The relative fault shall be determined by reference to whether the untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the Company or the
Underwriters, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Underwriters agree that it would not be just and equitable
if contributions pursuant to this Section 8(d) were to be determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, damage or liability, or
action in respect thereof, referred to above in this Section 8(d) shall be
deemed to include, for purposes of this Section 8(d), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating

 

24



--------------------------------------------------------------------------------

or defending any such action or claim. Notwithstanding the provisions of this
Section 8(d), no Underwriter shall be required to contribute any amount in
excess of the amount by which the net proceeds from the sale of the Notes
underwritten by it exceeds the amount of any damages that such Underwriter has
otherwise paid or become liable to pay by reason of any untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Underwriters’ obligations to contribute as
provided in this Section 8(d) are several in proportion to their respective
underwriting obligations and not joint.

(e) The Underwriters severally confirm and the Company acknowledges and agrees
that the statements regarding delivery of the Notes by the Underwriters set
forth on the cover page of, and the concession and reallowance figures and the
paragraph relating to stabilization by the Underwriters appearing under the
caption “Underwriting” in, the most recent Preliminary Prospectus and the
Prospectus are correct and constitute the only information concerning such
Underwriters furnished in writing to the Company by or on behalf of the
Underwriters specifically for inclusion in any Preliminary Prospectus, the
Registration Statement, the Prospectus, any Issuer Free Writing Prospectus or in
any amendment or supplement thereto.

9. Defaulting Underwriters. If, on the Delivery Date, any Underwriter defaults
in the performance of its obligations under this Agreement, the remaining
non-defaulting Underwriters shall be obligated to purchase the Notes that the
defaulting Underwriter agreed but failed to purchase on the Delivery Date in the
respective proportions which the principal amount of the Notes set forth
opposite the name of each remaining non-defaulting Underwriter in Schedule 1
hereto bears to the total principal amount of the Notes set forth opposite the
names of all the remaining non-defaulting Underwriters in Schedule 1 hereto;
provided, however, that the remaining non-defaulting Underwriters shall not be
obligated to purchase any of the Notes on the Delivery Date if the total
principal amount of the Notes that the defaulting Underwriter or Underwriters
agreed but failed to purchase on such date exceeds 9.09% of the total principal
amount of the Notes to be purchased on the Delivery Date, and any remaining
non-defaulting Underwriter shall not be obligated to purchase more than 110% of
the principal amount of the Notes that it agreed to purchase on the Delivery
Date pursuant to the terms of Section 3. If the foregoing maximums are exceeded,
the remaining non-defaulting Underwriters, or those other underwriters
satisfactory to the Representatives who so agree, shall have the right, but
shall not be obligated, to purchase, in such proportion as may be agreed upon
among them, all the Notes to be purchased on the Delivery Date. If the remaining
Underwriters or other underwriters satisfactory to the Representatives do not
elect to purchase the Notes that the defaulting Underwriter or Underwriters
agreed but failed to purchase on the Delivery Date, this Agreement shall
terminate without liability on the part of any non-defaulting Underwriter or the
Company, except that the Company will continue to be liable for the payment of
expenses to the extent set forth in Sections 6 and 11. As used in this
Agreement, the term “Underwriter” includes, for all purposes of this Agreement
unless the context requires otherwise, any party not listed in Schedule 1 hereto
that, pursuant to this Section 9, purchases Notes that a defaulting Underwriter
agreed but failed to purchase.

 

25



--------------------------------------------------------------------------------

Nothing contained herein shall relieve a defaulting Underwriter of any liability
it may have to the Company for damages caused by its default. If other
Underwriters are obligated or agree to purchase the Notes of a defaulting or
withdrawing Underwriter, either the Representatives or the Company may postpone
the Delivery Date for up to seven full business days in order to effect any
changes that in the opinion of counsel for the Company or counsel for the
Underwriters may be necessary in the Registration Statement, the Prospectus or
in any other document or arrangement.

10. Termination. The obligations of the Underwriters hereunder may be terminated
by the Representatives by notice given to and received by the Company prior to
delivery of and payment for the Notes if, prior to that time, any of the events
described in Sections 7(k), 7(l) and 7(m) shall have occurred or if the
Underwriters shall decline to purchase the Notes for any reason permitted under
this Agreement.

11. Reimbursement of Underwriters’ Expenses. If (a) the Company shall fail to
tender the Notes for delivery to the Underwriters by reason of any failure,
refusal or inability on the part of the Company to perform any agreement on its
part to be performed, or because any other condition to the Underwriters’
obligations hereunder required to be fulfilled by the Company is not fulfilled
for any reason or (b) the Underwriters shall decline to purchase the Notes for
any reason permitted under this Agreement, the Company will reimburse the
Underwriters for all reasonable out-of-pocket expenses (including fees and
disbursements of counsel) incurred by the Underwriters in connection with this
Agreement and the proposed purchase of the Notes, and upon demand the Company
shall pay the full amount thereof to the Representatives. If this Agreement is
terminated pursuant to Section 9 by reason of the default of one or more
Underwriters, the Company shall not be obligated to reimburse any defaulting
Underwriter on account of those expenses.

12. Research Analyst Independence. The Company acknowledges that the
Underwriters’ research analysts and research departments are required to be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and that such Underwriters’
research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of their respective investment
banking divisions. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against the Underwriters
with respect to any conflict of interest that may arise from the fact that the
views expressed by their independent research analysts and research departments
may be different from or inconsistent with the views or advice communicated to
the Company by such Underwriters’ investment banking divisions. The Company
acknowledges that each of the Underwriters is a full service securities firm and
as such from time to time, subject to applicable securities laws, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the companies that may be the
subject of the transactions contemplated by this Agreement.

 

26



--------------------------------------------------------------------------------

13. No Fiduciary Duty. The Company acknowledges and agrees that in connection
with this offering, sale of the Notes or any other services the Underwriters may
be deemed to be providing hereunder, notwithstanding any preexisting
relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the
Underwriters: (i) no fiduciary or agency relationship between the Company and
any other person, on the one hand, and the Underwriters, on the other, exists;
(ii) the Underwriters are not acting as advisors, expert or otherwise, to the
Company, including, without limitation, with respect to the determination of the
public offering price of the Notes, and such relationship between the Company,
on the one hand, and the Underwriters, on the other, is entirely and solely
commercial, based on arms-length negotiations; (iii) any duties and obligations
that the Underwriters may have to the Company shall be limited to those duties
and obligations specifically stated herein; and (iv) the Underwriters and their
respective affiliates may have interests that differ from those of the Company.
The Company hereby waives any claims that the Company may have against the
Underwriters with respect to any breach of fiduciary duty in connection with
this offering.

14. Notices, Etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:

(a) if to the Underwriters, shall be delivered or sent by mail or facsimile
transmission to Barclays Capital Inc., 745 Seventh Avenue, New York, NY 10019,
Facsimile: (646) 834-8133, Attention: Syndicate Registration, to J.P. Morgan
Securities LLC, 383 Madison Avenue, New York, NY 10179, Facsimile:
(212) 834-6081, Attention: High Grade Syndicate Desk – 3rd Floor, and to
Merrill, Lynch, Pierce, Fenner & Smith Incorporated, One Bryant Park,
NY1-100-18-03, New York, NY 10036, Facsimile: (646) 855-5958, Attention: High
Grade Transaction Management/Legal; and

(b) if to the Company, shall be delivered or sent by mail or facsimile
transmission to the address of the Company set forth in the Registration
Statement, Facsimile: (706) 624-2483, Attention: James T. Lucke.

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. The Company shall be entitled to act and rely upon any
request, consent, notice or agreement given or made on behalf of the
Underwriters by Barclays Capital Inc., J.P. Morgan Securities LLC and Merrill,
Lynch, Pierce, Fenner & Smith Incorporated on behalf of the Underwriters.

15. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Underwriters, the Company, and their
respective successors. This Agreement and the terms and provisions hereof are
for the sole benefit of only those persons, except that (A) the representations,
warranties, indemnities and agreements of the Company contained in this
Agreement shall also be deemed to be for the benefit of the directors, officers,
employees and affiliates of the Underwriters and each person or persons, if any,
who control any Underwriter within the meaning of Section 15 of the Securities
Act and (B) the indemnity agreement of the Underwriters contained in
Section 8(b) of this Agreement shall be deemed to be for the benefit of the

 

27



--------------------------------------------------------------------------------

directors of the Company, the officers of the Company who have signed the
Registration Statement and any person controlling the Company within the meaning
of Section 15 of the Securities Act. Nothing in this Agreement is intended or
shall be construed to give any person, other than the persons referred to in
this Section 15, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein.

16. Survival. The respective indemnities, representations, warranties and
agreements of the Company and the Underwriters contained in this Agreement or
made by or on behalf of them, respectively, pursuant to this Agreement, shall
survive the delivery of and payment for the Notes and shall remain in full force
and effect, regardless of any investigation made by or on behalf of any of them
or any person controlling any of them.

17. Definition of the Terms “Business Day” and “Subsidiary.” For purposes of
this Agreement, (a) “business day” means each Monday, Tuesday, Wednesday,
Thursday or Friday that is not a day on which banking institutions in New York
are generally authorized or obligated by law or executive order to close and
(b) “subsidiary” has the meaning set forth in Rule 405.

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

19. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

20. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

21. Compliance with USA Patriot Act. In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Underwriters are required to obtain, verify and record information
that identifies their respective clients, including the Company, which
information may include the name and address of their respective clients, as
well as other information that will allow the Underwriters to properly identify
their respective clients.

 

28



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement between the Company and the
Underwriters, please indicate your acceptance in the space provided for that
purpose below.

Very truly yours,

 

MOHAWK INDUSTRIES, INC. By:  

/s/ FRANK H. BOYKIN

Name:   Frank H. Boykin Title:   Chief Financial Officer

Accepted:

BARCLAYS CAPITAL INC.

J.P. MORGAN SECURITIES LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

For themselves and as Representatives of the several Underwriters named in
Schedule 1 hereto

 

By BARCLAYS CAPITAL INC. By:  

/s/ PAMELA KENDALL

Name:   Pamela Kendall Title:   Director

 

By J.P. MORGAN SECURITIES LLC By:  

/s/ STEPHEN L. SHEINER

Name:   Stephen L. Sheiner Title:   Executive Director

 

By MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By:  

/s/ BRENDAN HANLEY

Name:   Brendan Hanley Title:   Managing Director

 

29



--------------------------------------------------------------------------------

SCHEDULE 1

 

Underwriters

   Aggregate
Principal
Amount of
Notes to be
Purchased  

J.P. Morgan Securities LLC

   $ 215,385,000   

Merrill Lynch, Pierce, Fenner & Smith Incorporated

     215,385,000   

Barclays Capital Inc.

     30,769,000   

SunTrust Robinson Humphrey, Inc.

     46,153,000   

Wells Fargo Securities, LLC

     46,153,000   

ING Financial Markets LLC

     9,231,000   

Mitsubishi UFJ Securities (USA), Inc.

     9,231,000   

Mizuho Securities USA Inc.

     9,231,000   

Regions Securities LLC

     9,231,000   

U.S. Bancorp Investments, Inc.

     9,231,000   

Total

   $ 600,000,000   

 

30



--------------------------------------------------------------------------------

SCHEDULE 3

Issuer Free Writing Prospectuses

 

1. Electronic (Netroadshow) road show of the Company relating to the offering of
the Notes.

 

31